708 N.W.2d 110 (2006)
474 Mich. 1009
In re Mikayla GRANGER, Minor.
Department of Human Services f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Carol Jodis, Respondent-Appellant, and
Timothy Granger, Respondent.
Docket No. 130211, COA No. 260111.
Supreme Court of Michigan.
January 13, 2006.
On order of the Court, the application for leave to appeal the November 14, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.